UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X_ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51992 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 20-4447023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 West Franklin Street, Liberty, Missouri 64068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (816) 781-4822 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes _­.No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company.) Smaller reporting company _X_. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes _­.No X. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding August 13, 2009 Common Stock, par value $0.01 per share 3,621,875 LIBERTY BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009 INDEX PAGE NO. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at June 30, 2009 and September 30, 2008 (unaudited) 1 Consolidated Statements of Earnings for the three and nine months ended June 30, 2009 and 2008 (unaudited) 2 Consolidated Statements of Comprehensive Earnings (Loss) for the three and nine months ended June 30, 2009 and 2008 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended June 30, 2009 and 2008 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4 (T). Controls and Procedures 33 PART II – OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 LIBERTY BANCORP, INC. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) June 30, September 30, Assets 2009 2008 Cash and due from banks $ 6,468,252 5,274,603 Federal funds sold 5,642,000 2,810,000 Total cash and cash equivalents 12,110,252 8,084,603 Securities available for sale- taxable, at market value (amortized cost of $12,215,537 and $13,966,593, respectively) 12,761,765 14,374,559 Securities available for sale - non-taxable, at market value (amortized cost of $10,889,329 and $11,714,464, respectively) 10,844,162 11,678,861 Mortgage-backed securities - available for sale, at market value (amortized cost of $10,002,752 and $14,007,011, respectively) 10,219,049 13,989,151 Stock in Federal Home Loan Bank ("FHLB") of Des Moines 3,910,100 3,576,300 Loans receivable, net of allowance for loan losses of $2,803,662 and $2,633,298, respectively 299,541,918 256,713,257 Loans held for sale 4,018,425 877,246 Premises and equipment, net 12,814,719 9,790,337 Bank-owned life insurance ("BOLI") 8,866,916 8,538,528 Foreclosed real estate, net 3,819,316 4,936,355 Accrued interest receivable 1,677,990 1,640,478 Goodwill 1,191,603 - Core deposit intangible, net 917,333 - Other assets 1,549,143 1,985,219 Total assets $ 384,242,691 336,184,894 Liabilities and Stockholders' Equity Deposits $ 279,576,338 219,763,837 Accrued interest payable 300,641 297,656 Advances from FHLB of Des Moines 58,165,864 69,240,870 Securities sold under agreement to repurchase 855,407 812,500 Advances from borrowers for taxes and insurance 714,820 864,268 Other liabilities 1,369,806 1,196,659 Total liabilities 340,982,876 292,175,790 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value;1,000,000 shares authorized; shares issued and outstanding - none - - Common stock, $0.01 par value; 20,000,000 shares authorized; 4,761,712 shares issued 47,617 47,617 Treasury stock, at cost, 1,139,837 shares and 825,002 shares (11,100,506 ) (8,632,753 ) Additional paid-in capital 32,529,726 32,320,258 Common stock acquired by ESOP (320,262 ) (474,634 ) Accumulated other comprehensive earnings, net 473,552 292,484 Retained earnings - substantially restricted 21,629,688 20,456,132 Total stockholders' equity 43,259,815 44,009,104 Total liabilities and stockholders' equity $ 384,242,691 336,184,894 See accompanying notes to unaudited consolidated financial statements. 1 LIBERTY BANCORP, INC. Consolidated Statements of Earnings (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Interest income: Loans receivable $ 4,617,915 4,287,809 13,409,778 13,231,211 Mortgage-backed securities 110,923 166,731 401,633 550,423 Securities - taxable 160,454 339,555 517,693 1,169,574 Securities - non-taxable 125,231 132,275 396,468 403,763 Other interest-earning assets (355 ) 21,930 5,557 127,108 Total interest income 5,014,168 4,948,300 14,731,129 15,482,079 Interest expense: Deposits 1,190,200 1,503,786 4,049,277 5,901,424 Securities sold under agreement to repurchase 4,729 12,778 20,514 48,147 Advances from FHLB 350,894 506,935 1,118,538 1,498,554 Total interest expense 1,545,823 2,023,499 5,188,329 7,448,125 Net interest income 3,468,345 2,924,801 9,542,800 8,033,954 Provision for loan losses 320,857 1,173,000 790,912 1,623,175 Net interest income after provision for loan losses 3,147,488 1,751,801 8,751,888 6,410,779 Noninterest income: Loan service charges 28,947 13,236 69,046 53,282 Gain on sale of loans 146,566 105,238 261,713 239,674 Gain (loss) on sale of securities available for sale (1,709 ) - 54,293 45,597 Gain on sale of MBSs available for sale - - 51,620 - Other-than-temporary impairment ("OTTI") loss on equity security (113,126 ) - (113,126 ) - Change in cash surrender value of BOLI 110,585 109,533 328,387 327,211 Deposit account and other service charges 354,169 312,154 933,368 865,268 Total noninterest income 525,432 540,161 1,585,301 1,531,032 Noninterest expense: Compensation and benefits 1,353,045 1,008,015 3,836,001 3,340,846 Occupancy expense 237,140 163,555 664,782 496,799 Equipment and data processing expense 297,875 227,965 918,962 701,647 Operations from foreclosed real estate, net 293,181 20,282 853,590 173,717 FDIC premium expense 300,000 37,240 416,000 91,795 Professional and regulatory services 101,950 97,685 398,474 295,526 Advertising 95,035 48,813 221,198 180,309 Correspondent banking charges 29,266 70,409 95,181 202,824 Supplies 42,546 30,126 142,372 96,292 Amortization of core deposit intangible 52,000 - 138,667 - Other 218,753 182,083 648,396 593,834 Total noninterest expense 3,020,791 1,886,173 8,333,623 6,173,589 Earnings before income taxes 652,129 405,789 2,003,566 1,768,222 Income taxes 181,300 82,000 552,900 460,000 Net earnings $ 470,829 323,789 1,450,666 1,308,222 Basic and diluted earnings per share $ 0.13 0.09 0.40 0.32 Dividends per share $ 0.025 0.025 0.075 0.075 See accompanying notes to unaudited consolidated financial statements. 2 LIBERTY BANCORP, INC. Consolidated Statements of Comprehensive Earnings (Loss) (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Net earnings $ 470,829 323,789 1,450,666 1,308,222 Other comprehensive earnings (loss): Reclassification adjustment for gains (loss) in earnings, net of tax of $0, $(62,423) and $(16,871), respectively 1,709 - (43,490 ) (28,726 ) Reclassification adjustment of OTTI loss, net of tax of $0 and $0, respectively 113,126 - 113,126 - Unrealized gains (losses), net of tax of $(101,058), $(293,114), $115,040 and $243,595, respectively (200,017 ) (499,085 ) 121,224 414,769 Amortization of unrecognized gain, net - SFAS No. 158 (3,264 ) (3,264 ) (9,792 ) (9,793 ) Comprehensive earnings (loss) $ 382,383 (178,560 ) 1,631,734 1,684,472 See accompanying notes to unaudited consolidated financial statements. 3 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2009 2008 Cash flows from operating activities: Net earnings $ 1,450,666 1,308,222 Adjustments to reconcile net earnings to net cash provided by (used for) operating activities: Depreciation expense 506,641 430,331 Amortization of core deposit intangible 138,667 - ESOP expense 141,074 229,637 Incentive Plan expense 222,766 246,060 Amortization of premiums (discounts) on investments, net 105,229 (20,531 ) Amortization of premium on loans 53,000 - Amortization of deferred loan fees, net (85,512 ) (241,240 ) Provision for loan losses 790,912 1,623,175 Loans held for sale - originated (27,839,962 ) (19,205,729 ) Loans held for sale - proceeds from sale 24,960,496 18,338,718 Loss on foreclosed real estate, net 707,735 135,820 Gain on sale of securities available for sale (54,293 ) (45,597 ) Gain on sale of MBSs available for sale (51,620 ) - OTTI loss on equity security 113,126 - Gain on sale of loans (261,713 ) (239,674 ) Increase in cash surrender value of BOLI (328,387 ) (327,211 ) Decrease (increase) in: Accrued interest receivable 173,351 246,824 Other assets 15,559 (565,489 ) Increase (decrease) in: Accrued interest on deposits and other liabilities (90,355 ) (718,093 ) Accrued income taxes - (88,308 ) Net cash provided by (used for) operating activities 667,380 1,106,915 Cash flows from investing activities: Net change in loans receivable (27,065,858 ) (24,281,084 ) Mortgage-backed available for sale: Purchased (254,698 ) - Principal collections 4,343,632 4,530,450 Proceeds from sales 1,338,734 - Securities available for sale: Principal collections 59,679 41,180 Purchased - (448,061 ) Proceeds from sales 9,628,947 7,292,478 Proceeds from maturity or call 1,010,000 4,935,000 Proceeds from foreclosed real estate, net 4,631,274 2,649,880 Purchase of stock in FHLB of Des Moines (678,000 ) (2,385,071 ) Redemption of stock in FHLB of Des Moines 412,500 382,971 Purchase of premises and equipment (755,896 ) (1,500,869 ) Cash paid in acquistion of KLT Bancshares, Inc., net (1,164,119 ) - Net cash provided by (used for) investing activities $ (8,493,805 ) (8,783,126 ) (Continued) 4 LIBERTY BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (Continued) Nine Months Ended June 30, 2009 2008 Cash flows from financing activities: Net increase (decrease) in deposits $ 25,848,380 (26,494,818 ) Increase (decrease) in advances from borrowers for taxes and insurance (219,344 ) (300,602 ) Proceeds from advances from the FHLB 574,766,000 824,350,000 Repayment of advances from the FHLB (585,841,006 ) (780,514,522 ) Securities sold under agreement to repurchase: Proceeds 7,559,306 7,274,400 Repayments (7,516,399 ) (7,290,440 ) Proceeds from exercise of stock options - 4,347 Repurchase of common stock (2,467,753 ) (8,498,110 ) Other contributed capital - 989 Cash dividends (277,110 ) (306,671 ) Net cash provided by (used for) financing activities 11,852,074 8,224,573 Net increase (decrease) in cash and cash equivalents 4,025,649 548,362 Cash and cash equivalents at beginning of period 8,084,603 9,042,289 Cash and cash equivalents at end of period $ 12,110,252 9,590,651 Supplemental disclosures of cash flow information: Cash paid (received) during the period for: Interest on deposits $ 4,262,126 6,197,522 Interest on securities sold under agreement to repurchase 20,514 48,242 Interest on advances from FHLB of Des Moines 1,104,569 1,466,355 Income taxes 614,615 816,126 Real estate acquired in settlement of loans 5,708,845 3,778,527 Loans originated to finance the sale of foreclosed real estate 1,486,875 - Net cash paid in acquisition of KLT Bancshares, Inc.: Cash paid to Farley State Bank shareholders $ (4,500,000 ) - Acquisition costs paid (251,256 ) - Total cash payments (4,751,256 ) - Cash and cash equivalents acquired 3,587,137 - Net cash paid in acquistion $ (1,164,119 ) - See accompanying notes to unaudited consolidated financial statements. 5 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Such adjustments were of a normal recurring nature.The results of operations for the three-month period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year or any other interim period.For additional information, refer to the consolidated financial statements and footnotes thereto of the Company for the year ended September 30, 2008 contained in the Company’s Annual Report on Form 10-K filed with the Securities Exchange Commission on December 29, 2008.Subsequent events have been evaluated through August 13, 2009 which is the date the financial statements were issued. In preparing financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and income and expenses during the reporting period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to determination of the allowance for loan losses and the fair values of financial instruments. (2)Organization Liberty Bancorp, Inc. (the “Company” or “Liberty Bancorp”) a Missouri corporation, was formed on February 14, 2006 and became the holding company for BankLiberty (formerly Liberty Savings Bank, F.S.B., and referred to herein as the “Bank”) upon completion of the Bank’s conversion (the “Conversion”) from a mutual holding company form to a stock holding company structure on July 21, 2006.A total of 2,807,383 shares of common stock were sold in the stock offering at the price of $10.00 per share.In addition, a total of 1,952,754 shares of common stock were issued to the minority shareholders of the former Liberty Savings Bank, F.S.B. representing an exchange ratio of 3.5004 shares of Company common stock for each share of Liberty Savings Bank, F.S.B. common stock.Fractional shares in the aggregate, or 36 shares, were redeemed for cash. Total shares outstanding after the stock offering and the exchange totaled 4,760,137 shares.Net proceeds of $25.6 million were raised in the stock offering, excluding $1.2 million which was loaned by the Company to a trust for the Bank’s Employee Stock Ownership Plan (the “ESOP”), enabling it to finance the purchase of 153,263 shares of common stock in the offering and exchange.Direct offering costs totaled approximately $1.3 million.In addition, as part of the second-step conversion and dissolution of Liberty Savings Mutual Holding Company, the Bank received $694,000 previously held by this entity. (3)Business Combination On November 7, 2008, the Company acquired KLT Bancshares, Inc., the parent company of Farley State Bank (“the acquisition”). Shareholders of KLT Bancshares, Inc. received total merger consideration of $4.5 million, consisting of entirely cash.The Company incurred acquisition costs of$251,000.The acquisition was accounted for using the purchase method under Statement of Financial Accounting Standards (SFAS) No. 141, “Business Combinations.”Fair value adjustments on the assets acquired and liabilities assumed are depreciated or amortized as applicable, over the estimated useful lives of the related assets and liabilities.The core deposit intangible of $1.1 million is amortized over 10.2 years using the double declining balance method.The Company recorded fair value accounting adjustments of $422,000, net of income taxes of $247,000 and core deposit intangibles of $665,000, net of income taxes of $391,000.Based upon Farley State Bank’s stockholders’ equity of $2.5 million, goodwill amounted to approximately $1.2 million at November 7, 2008.The excess purchase price has been allocated to goodwill and identifiable intangible assets in accordance with current accounting literature.As a result of the acquisition, the Bank operates two additional full-service offices which expanded its market area. 6 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements The following table summarizes the assets acquired and liabilities assumed at November 7, 2008, the date of acquisition: Cash and due from banks $ 1,353,137 Federal funds sold 2,234,000 Securities available for sale 9,658,286 Federal Home Loan Bank stock 68,300 Loans, net 20,743,173 Property and equipment, net 2,775,127 Accrued interest receivable 210,863 Goodwill 1,191,603 Core deposit intangible 1,056,000 Other assets 389,946 Total assets acquired 39,680,435 Deposits 33,964,121 Accrued interest payable 215,834 Advances from borrowers for taxes and insurance 69,896 Other liabilities 40,860 Deferred tax liability 638,468 Total liabilities assumed 34,929,179 Purchase price, including acquisition costs $ 4,751,256 The consolidated statement of earnings for the nine months ended June 30, 2009 include the results of operations of the acquired entity from November 8, 2008 through June 30, 2009. The following pro forma information, including the effects of the purchase accounting adjustments, summarizes the results of operations for the three and nine months ended June 30, 2009 and 2008 as though the acquisition had been completed as of the beginning of each period. Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Total interest income $ 5,014,168 5,495,300 14,938,101 17,175,079 Total interest expense 1,545,823 2,225,499 5,251,944 8,119,125 Net interest income 3,468,345 3,269,801 9,686,157 9,055,954 Provision for loan losses 320,857 1,887,000 1,214,840 2,465,175 Total noninterest income 525,432 610,161 1,599,690 1,761,032 Total noninterest expense 3,020,791 2,232,173 8,558,736 7,266,589 Income (loss) before income taxes 652,129 (239,211 ) 1,512,271 1,085,222 Income taxes 181,300 (173,000 ) 466,058 205,000 Net earnings (loss) $ 470,829 (66,211 ) 1,046,213 880,222 Pro forma basic and diluted earnings (loss) per share $ 0.13 (0.02 ) 0.29 0.21 7 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements The pro forma results of operations do not purport to be indicative of the results that would actually have been obtained had the acquisition occurred on the date indicated or which may be obtained in the future. The gross carrying value and accumulated amortization of the core deposit intangible is presented below: June 30, 2009 Core deposit intangible $ 1,056,000 Accumulated amortization (138,667 ) $ 917,333 Amortization expense on core deposit intangible for the three and nine months ended June 30, 2009 was $52,000 and $138,667, respectively.There was no amortization expense of core deposit intangible for the three and nine months ended June 30, 2008. Estimated amortization expense on core deposit intangible for July 1, 2009 through September 30, 2009 and each of the five succeeding fiscal years is as follows: July 1, 2009 through September 30, 2009 $ 52,000 Year ended September 30, 2010 170,000 Year ended September 30, 2011 137,000 Year ended September 30, 2012 110,000 Year ended September 30, 2013 89,000 Year ended September 30, 2014 71,000 (4)Earnings Per Share Following is a summary of basic and diluted earnings per common share for the Company for the three and nine months ended June 30, 2009 and 2008: Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Net earnings $ 470,829 323,789 1,450,666 1,308,222 Weighted-average shares - Basic EPS 3,507,840 3,777,356 3,598,764 4,072,269 Stock options - treasury stock method 3,242 34,040 34,631 39,179 Weighted-average shares - Diluted EPS 3,511,082 3,811,396 3,633,395 4,111,448 Basic earnings per common share $ 0.13 0.09 0.40 0.32 Diluted earnings per common share $ 0.13 0.09 0.40 0.32 Anti-dilutive shares 70,611 104,267 39,851 88,958 8 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (5)Retirement Benefits The components of the net periodic cost for postretirement medical benefits are summarized as follows: Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Service cost $ 1,671 1,670 5,014 5,011 Interest cost 3,678 3,678 11,034 11,033 Amortization of transition obligation 3,135 3,136 9,405 9,406 Amortization of prior service cost (2,416 ) (2,415 ) (7,248 ) (7,246 ) Amortization of actuarial gain (5,342 ) (5,343 ) (16,027 ) (16,027 ) Net periodic cost $ 726 726 2,178 2,177 Directors’ retirement plan expense was $16,047 and $16,048 for the nine months ended June 30, 2009 and 2008, respectively.The expense consisted primarily of interest cost. (6)Stock Options As authorized by the Company’s 2003 Incentive Equity and Deferred Compensation Plan (the “2003 Plan”), the Board of Directors granted 78,760 options to non-employee directors and 96,260 options to certain officers and employees during fiscal 2004.The Plan authorizes the award of up to 258,064 shares of common stock, subject to restrictions, to be issued to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.Stock options to directors were fully vested on the grant date of June 16, 2004.Options granted to the Bank’s CEO are vested over three years and three months and options granted to certain other officers and employees are vested over a five-year period.On January 27, 2005 the Board of Directors granted an additional 38,504 options to certain officers and employees.Options granted to the CEO are vested over a period of three years and eight months and options granted to certain officers and employees are vested over a five-year period.On November 23, 2005 the Board of Directors granted an additional 42,440 options to directors and officers.Options granted to the board, CEO, and certain officers, were vested over a ten-month period. In connection with the completion of the Conversion in July 2006, the Company assumed the 2003 Plan and all outstanding options and shares were adjusted based upon the 3.5004 exchange ratio.The exercise prices were adjusted to reflect the proportional change in values that resulted from the exchange. As authorized by the Liberty Bancorp, Inc. 2007 Equity Incentive Plan (the “2007 Plan”), the Board of Directors granted 25,150 options to non-employee directors and 65,500 options to certain officers and employees on February 27, 2007.In addition, the Board of Directors granted 5,000 options to one employee on April 1, 2009.The 2007 Plan authorizes the award of up to 100,691 options to purchase shares of common stock, subject to restrictions, to directors, officers and employees of the Bank.The Plan provides for the grant of stock options, stock appreciation rights, restricted stock and unrestricted stock.Options expire ten years from the date of the grant.All 95,650 options granted are vested over a five-year period. 9 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements On October 1, 2006, the Company adopted SFAS No. 123R, “Share-Based Payment,” using the modified prospective method.Under this method compensation expense is recognized based on the fair value of unvested stock awards at October 1, 2006 or, for new awards granted thereafter, which includes restricted stock and stock options, at the grant date and is recognized on a straight-line basis over the requisite service period. Stock option compensation expense is as follows: Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Pretax $ 10,465 18,906 $ 36,130 61,120 After tax 9,704 17,979 33,846 58,339 Basic and diluted earnings per share $ 0.00 0.00 $ 0.01 0.01 At June 30, 2009, the total unrecognized compensation expense related to nonvested stock options was approximately $114,000 and is expected to be recognized over the weighted-average period of 3.11 years. A summary of the Company’s stock option activity under the Plan for the nine months ended June 30, 2009 is as follows: Weighted- Average Weighted- Remaining Average Contractual Aggregate Number Exercise Term in Intrinsic of Shares Price Years Value Outstanding at October 1, 2008 321,488 $ 8.40 6.72 $ 396,443 Granted 5,000 6.78 9.76 2,600 Exercised - Expired - Forfeited - Outstanding at June 30, 2009 326,488 8.37 6.00 71,909 Exercisable at June 30, 2009 264,321 7.82 5.64 69,309 Vested and expected to vest at June 30, 2009 264,321 $ 7.82 5.64 $ 69,309 10 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements A summary of the total value of options exercised, the amount of cash received from the exercise of stock options, and the total fair value of shares vested is as follows for the periods indicated: Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Intrinsic value of options exercised $ - - - 1,076 Cash received from the exercise of options - - - 4,347 Fair value of shares vested 47,243 64,306 189,033 291,875 Restricted Stock Awards On February 27, 2007, as authorized by the 2007 Plan, the Board of Directors granted 31,400 restricted stock awards to non-employee directors and 78,000 awards to certain officers and employees and on April 1, 2009 the Board of Directors granted 5,000 awards to one employee.The Plan authorized the award of up to 125,649 shares of common stock, which were repurchased by a trust to fund the restricted stock awards.All awards are vested over a five-year period.A summary of the Company’s restricted stock compensation expense is as follows: Three Months Ended Nine Months Ended June 30, June 30, 2009 2008 2009 2008 Restricted Stock Compensation Expense $ 63,342 61,647 186,636 184,941 At June 30, 2009, the total unrecognized expense was $690,000 and is expected to be recognized over the weighted-average period of 2.75 years. A summary of the Company’s nonvested restricted stock award activity for the nine months ended June 30, 2009 is as follows: Number Weighted- of Average Nonvested Grant Date Shares Fair Value Nonvested at October 1, 2008 87,520 $ 11.27 Granted 5,000 6.78 Vested (21,880 ) 11.27 Forfeited - - Nonvested at June 30, 2009 70,640 $ 11.03 11 LIBERTY BANCORP, INC. Notes to Unaudited Consolidated Financial Statements (7)Securities Securities are summarized as follows: June 30, 2009 Gross Gross Amortized Unrealized Unrealized Market Cost Gains Losses Value Available for sale - debt securities: Federal agency obligations $ 11,943,547 648,224 - 12,591,771 State and municipal obligations 10,889,329 192,739 (237,906 ) 10,844,162 22,832,876 840,963 (237,906 ) 23,435,933 Available for sale - equity securities 271,990 - (101,996 ) 169,994 $ 23,104,866 840,963 (339,902 ) 23,605,927 Weighted-average rate 4.75 % September 30, 2008 Gross Gross Amortized Unrealized Unrealized Market Cost Gains Losses Value Available for sale - debt securities: Federal agency obligations $ 13,422,143 480,901 - 13,903,044 State and municipal obligations 11,714,464 46,438 (82,041 ) 11,678,861 25,136,607 527,339 (82,041 ) 25,581,905 Available for sale - equity securities 544,450 - (72,935 ) 471,515 $ 25,681,057 527,339 (154,976 ) 26,053,420 Weighted-average rate 4.69 % During the three and nine months ended June 30, 2009, the Company sold a portion of one equity security, recognizing a loss of $1,780 and $72,440, respectively.In addition, the Company determined that an other-than-temporary impairment loss was required on the remaining investment in accordance with SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities.”The Company’s assessment considered the duration and severity of the unrealized losses, the financial condition and near term prospects of the issuer, the ability to recover its initial cost basis within a reasonable period of time and adverse changes to expected cash flows. Based on these factors, the Company recorded an other-than-temporary impairment loss on the equity security of $113,126.At June 30, 2009, the carrying value of the equity security was $169,994. In April 2009, the FASB issued FSP SFAS No. 115-2 and SFAS No. 124-2, “Recognition and
